Citation Nr: 1016594	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  05-00 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's previously denied claim of service 
connection for a low back disorder, to include as secondary 
to service-connected cold injury residuals of the feet.  

2.  Entitlement to service connection for a low back 
disorder, claimed as secondary to service-connected cold 
injury residuals of the feet.

3.  Entitlement to service connection for a bilateral knee 
disorder, claimed as secondary to service-connected cold 
injury residuals of the feet.

4.  Entitlement to continuation of a total disability rating 
based upon individual unemployability (TDIU) due to service-
connected disabilities.  

5.  Entitlement to an effective date prior to August 27, 2007 
for grant of service connection for peripheral neuropathy of 
the lower left extremity.  

6.  Entitlement to an effective date prior to August 27, 2007 
for grant of service connection for peripheral neuropathy of 
the lower right extremity.  
WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1981 to March 
1981, and from May 1981 to August 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  May 2004, August 2005, and July 2008 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.

During the Veteran's hearing, he testified that he believed 
his service connection claim for a bilateral hip disorder 
secondary to service-connected frostbite residuals of the 
bilateral feet was also on appeal.  It appears as though he 
may be contending that an August 2008 communication to VA 
should be considered a notice of disagreement to a rating 
decision dated that same month denying service connection for 
a bilateral hip disorder.  As this issue has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ), the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issue of entitlement to continuation of TDIU is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An unappealed rating decision dated in August 1984, 
initially denied service connection for a low back disorder.  

2.  The additional evidence submitted since the August 1984 
rating decision relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.

3.  The Veteran's low back disorder is causally or 
etiologically related to his service-connected cold injury 
residuals of the lower extremities.

4.  The Veteran's bilateral knee disorder is causally or 
etiologically related to his service-connected cold injury 
residuals of the lower extremities.  

5.  The February 2000 rating decision denying service 
connection for an additional vascular disability of the lower 
extremities, secondary to his service-connected residuals of 
frostbite to the feet is final. 

6.  Upon review of an August 2007 VA examination, VA on its 
own initiative awarded separate ratings for peripheral 
neuropathy of the bilateral lower extremities secondary to 
the Veteran's service-connected cold injury residuals of the 
feet, effective August 27, 2007.  


CONCLUSIONS OF LAW

1.  The August 1984 rating decision denying service 
connection for a left knee disorder is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).

2.  Evidence obtained since the August 1984 rating decision 
is new and material, and the claim for service connection for 
a back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

3.  A low back disorder is proximately due to or the result 
of a service connected disease or injury.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

4.  A bilateral knee disorder is proximately due to or the 
result of a service connected disease or injury.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

5.  The requirements for an effective date prior to August  
27, 2007 for the award of service connection for peripheral 
neuropathy of the bilateral lower extremities have not been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in October 2003, January 2004, May 2005, 
and March 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran was not, however, provided notice regarding the 
reopening of his claim of service connection for a back 
disorder.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision regarding reopening the Veteran's claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.  

New and Material

The Veteran seeks to reopen his previously denied claim of 
entitlement to service connection for a back disorder, and he 
has indicated that he believes this disorder to be 
secondarily related to his service-connected cold injury 
residuals of the lower extremities.  

By way of background, in August 1984, the RO denied service 
connection for back disorder finding no evidence of a chronic 
low back condition at service discharge.  The Veteran did not 
appeal the decision.  As such, it became final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Pursuant to an application dated in August 2003, the Veteran 
sought to reopen his previously denied claim of service 
connection for a back disorder and added a theory of 
entitlement as including a secondary service connection claim 
to service-connected cold injury residuals.  Generally, where 
prior RO decisions have become final, they may only be 
reopened through the receipt of new and material evidence. 38 
U.S.C.A. § 5108.  Where new and material evidence is 
presented or secured with respect to claims which have been 
disallowed, the Secretary shall reopen the claims and review 
the former dispositions of the claims.  Evidence presented 
since the last final denial will be evaluated in the context 
of the entire record.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  New and material evidence means existing evidence 
that by itself, or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  The 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence at the time of the August 1984 rating decision 
included, the Veteran's service treatment records (STRs), 
post-service treatment records, and the Veteran's statements.  
Service connection was denied on the basis that there was no 
evidence showing a chronic back disability related to the 
Veteran's service.

Evidence received since the August 1984 rating decision 
includes VA and private treatment records, as well as three, 
positive nexus opinions.  In April 2005, the Veteran's 
physician indicated that his back disorder could have been 
caused by his cold injury residuals of the lower extremities 
as his gait was altered.  In an April 2008 podiatry note, the 
physician's assistant indicated that the Veteran had an 
abnormal gait due to his history of frostbite to the feet, 
and this abnormal gait cased acute back problems, knee 
problems, and hip problems.  In a June 2008 VA podiatry note, 
the Veteran's podiatric surgeon indicated that it was his 
medical opinion "to a reasonable degree of medical 
probability that the [Veteran's] frostbite and abnormal gait 
have adversely affected both his right and left knees, his 
right and left hips, and his lumbar spine."  

Thus, based upon careful review of the evidence received 
since August 1984, the Board finds that new and material 
evidence has been received to reopen the Veteran's previously 
denied claim of service connection for a back disorder.  
Specifically notable are the medical records indicating that 
the Veteran's back disorder was related to his abnormal gait 
caused by his service-connected cold injury residuals of the 
lower extremities.  As noted above, the Veteran's claim was 
originally denied because there was no evidence of a chronic 
back disorder.  Relevant VA treatment records, reflect the 
Veteran's back disorder as being diagnosed as chronic low 
back pain, back strain, and narrowing of the L4-5 and L5-S1 
levels with disc displacement.  This evidence is new as it 
was not before agency decision makers when deciding the 
original claim, and it is material because it speaks to an 
unestablished fact necessary to substantiate the claim-
specifically, whether the onset of the Veteran's low back 
disorder occurred in service and whether the claimed disorder 
was caused or aggravated by service or a service-connected 
disability.  The Board notes that the credibility of this new 
and material evidence is presumed for purposes of reopening 
the claim.

Service Connection

The Veteran seeks service connection for a back disorder and 
a bilateral knee disorder, to include as secondary to his 
service-connected cold injury residuals of the bilateral 
feet.  He has also asserted that his back and knee pain is a 
residual of physical training in service.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain chronic diseases, 
such as arthritis, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  Moreover, where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

The Veteran's STRs are devoid of any treatment for, or 
complaints related to his knees.  A May 1981 STR shows 
complaints of low back pain, but physical examination was 
normal and there was no residual chronic low back disorder 
found.  By way of background, the Veteran is currently 
service connected for cold injury residuals of the bilateral 
feet.  He is currently undergoing treatment for degenerative 
joint disease of the feet, rheumatoid arthritis joint disease 
of the mid-foot, ankles, and knees, degenerative joint 
disease of the knees, and pain and neuropathy of the lower 
extremities.  

As noted above, an April 2005 letter from the Veteran's 
treating physician indicated that it is as likely as not that 
the Veteran's current lumbar disorder could have been caused 
or aggravated by his service-connected neuropathy of the feet 
which caused an altered gait.  Also, an April 2008 treating 
physician's assistant (PA) indicated that the Veteran's 
frostbite residuals of the feet changed his gait causing back 
and knee problems.  This PA ultimately indicated that the 
Veteran's "frostbite and the abnormal gait have adversely 
affected [his] right and left knees, right and left hips, and 
the lumbar spine."  

In July 2007, the Veteran underwent a VA examination, and the 
examiner did not review the Veteran's medical records in 
conjunction with the examination.  The Veteran reported pain 
in both knees and in his back during service.  Following 
physical examination, the Veteran was diagnosed as having 
left knee osteochondritis dissecans and possible degenerative 
joint disease of the right knee, both with occasional pain.  
He was also diagnosed as having degenerative changes of the 
lumbosacral spine by history without evidence of any nerve 
entrapment.  This examiner, however, did not render any 
opinion as to whether the currently diagnosed bilateral knee 
and back disorders were attributable to the Veteran's 
service, or were caused or aggravated by a service-connected 
disability.  

In June 2008, the treating podiatric surgeon's "medical 
opinion to a reasonable degree of medical probability that 
the frostbite and abnormal gait have adversely affected both 
his right and left knees, his right and left hips, and his 
lumbar spine."  In reaching this opinion, he noted that the 
Veteran's frostbite residuals increased exacerbation of the 
joint pain of his lower extremities-mainly in his feet-and 
this altered his gait.  He noted that "[t]his biomechanical 
aberration has affected his knees, hips, and low back," and 
the Veteran had developed narrowing of the lumbar spine with 
disc displacement due to the frostbite residuals.  There is 
no clinical opinion to the contrary.  

In an October 2008 VA examination report, the examiner 
indicated that the Veteran had early degenerative arthritis 
in the knees and lumbar spine.  He indicated that it "would 
be very hard to relate the arthritic problems in his knees, 
hips, and lumbar spine to the cold injury."  The examiner 
noted that his arthritic conditions could be related to leg-
length discrepancy, or relate to the size of his feet, and 
improper footwear causing a change in gait, but noted that 
all comments were difficult to prove.  He did not discuss any 
possibility of the Veteran's service-connected disabilities 
aggravating his bilateral knee and back disorders.  

Given the evidence as outlined above, the Board finds that 
there is a basis for granting service connection for the 
Veteran's back disorder and bilateral knee disorder.  
Although the Veteran did not have a residual back or 
bilateral knee disorder noted during service, the clinical 
evidence of record reflects current treatment for a low back 
disorder and bilateral knee disorder-in the form of left 
knee osteochondritis dissecans and degenerative joint disease 
of the right knee, as well as degenerative disc disease of 
the lumbar spine.  Additionally, there are three opinions 
linking the Veteran's frostbite residuals to an altered gait 
which caused further joint problems-notably in the back and 
knees.  There is no contrary medical opinion of record-there 
are two inadequate VA examinations that attempt to address 
the possible etiology of the Veteran's disorders, but they 
either lack an opinion or neglect to discuss the possibility 
of aggravation.  As such, the Board finds reasonable doubt in 
the Veteran's favor and awards service connection for low 
back and bilateral knee disorders.  

Earlier Effective Date

The Veteran seeks an effective date in 1981 for his service-
connected peripheral neuropathy of the bilateral lower 
extremities.  

Under VA laws and regulations, the effective date of an award 
of disability compensation based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if a claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).  In addition, the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if an application is received within one year 
from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2). 

By way of background, the Board notes that in a rating 
decision dated in February 2000, the Veteran's claim of 
entitlement to an additional vascular disability of the lower 
extremities, secondary to his service-connected residuals of 
frostbite to the feet was most recently denied.  The March 
2000 notice of disagreement only indicated disagreement with 
the denial of increased ratings in the February 2000 claim.  
This decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 
20.1104.  

The Veteran did not request to reopen this previously denied 
claim, rather upon VA's own initiative, he was awarded 
service connection for peripheral neuropathy of the bilateral 
lower extremities secondary to his service-connected 
frostbite residuals of the feet in a July 2008 rating 
decision.  An effective date of August 27, 2007 was assigned 
based upon the VA examination showing this disability.  

Following a complete review of the record, there is no 
evidence of a request to reopen the last previously denied 
claim of entitlement to service connection for peripheral 
neuropathy of the lower extremities.   See Brannon v. West, 
12 Vet. App. 32, 35 (1998) (concluding that  the Board must 
"review the claim, supporting documents, and oral testimony 
in a liberal manner to identify and adjudicate all reasonably 
raised claim").  No other submission from the Veteran 
contained a request to reopen the Veteran's previously denied 
claim of service connection for an additional vascular 
disorder due to his service-connected frostbite residuals of 
the feet.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 
(Fed. Cir. 2006) (holding that plain language of regulations 
require claimant to have intent to file claim for VA 
benefits).  Further, it has not been argued that the request 
for an earlier effective date should be construed as a motion 
to revise based on CUE.  Although the Veteran and his 
representative contend that service connection should be 
awarded from the date the Veteran was discharged from 
service, there is no legal justification offered for this 
theory, and the Board finds that the law does not provide for 
such benefit.  Again, the Veteran was awarded this separate 
rating upon VA's own initiative and based upon the findings 
in an August 27, 2007 VA examination, and there is no 
evidence of record suggesting that the Veteran attempted to 
appeal the February 2000 rating decision as to the service 
connection issue.  Thus, the Veteran's claim for an earlier 
effective date is denied as payment of compensation is not 
permitted prior to the date service connection was 
established.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 


ORDER

New and material evidence having been received, the Veteran's 
claim of service connection for a back disorder is reopened.

Service connection for degenerative disc disease of the 
lumbar spine is awarded, subject to the laws and regulations 
governing the award of monetary benefits.  

Service connection for a bilateral knee disorder is awarded, 
subject to the laws and regulations governing the award of 
monetary benefits.  

An effective date for the grant of service connection prior 
to August 27, 2007 for peripheral neuropathy of the bilateral 
lower extremities is denied.  


REMAND

Upon preliminary review of the record, the Board finds that a 
remand is necessary for further development.  The Veteran has 
essentially contended that he is unemployable due to his 
service-connected disabilities.  His TDIU benefits were 
terminated effective November 1, 2005, as he was not shown to 
be unemployable due to his service-connected disabilities.  
He was, in fact, employed by a school district.  

As found above, the Veteran was awarded service connection 
for a back disorder and for a bilateral knee disability.  He 
has yet to be rated for these disorders, and as such, the 
Board finds that it is unable to decide the Veteran's claim 
of entitlement to continuation of TDIU benefits (or staging 
of that benefit if applicable).  As such, the Veteran's claim 
must be remanded for adjudication of the TDIU issue in light 
of  the Board's recently awarded service connection for low 
back and bilateral knee disorders.  He currently contends 
that he is unable to secure and maintain employment due to 
his service-connected disabilities.  In a January 2007 
letter, the Veteran indicated his wish to resign from his 
position at the high school in which he worked due to his 
service-connected disabilities.  A February 2008 treatment 
note from the Veteran's VA treating podiatrist reflected the 
podiatrist's opinion that the Veteran should remain off of 
work for the present time, and he doubts the Veteran will 
ever return to any type of gainful employment.  

Given these new service connection awards and the Veteran's 
contentions that he is currently unemployable, the Board 
finds that a remand is necessary for further development.  
The claim is remanded for a readjudication of the Veteran's 
TDIU claim following the ratings assigned for back and 
bilateral knee disorders, and any other development the 
RO/AMC deems necessary.  

It is important to note that the United States Court of 
Appeals for Veterans Claims (Court) has held that a remand by 
the Court or the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders.  The Court further held that a remand by 
the Court or the Board imposes upon the VA Secretary a 
concomitant duty to ensure compliance with the terms of the  
remand, either personally or as the head of the Department.  
Additionally, the Court stated that where the remand orders 
of the Board or the Court are not complied with, the Board 
itself errs in failing to ensure compliance.  See Stegall v. 
West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

Following issuance of a rating for the 
Veteran's low back and bilateral knee 
disorders, and following any other 
development deemed necessary, the RO 
should readjudicate his TDIU claim.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review. 

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified. 




______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


